
	
		IIB
		112th CONGRESS
		2d Session
		H. R. 5997
		IN THE SENATE OF THE UNITED
		  STATES
		
			November 28, 2012
			Received; read twice and referred to the
			 Committee on Homeland Security and
			 Governmental Affairs
		
		AN ACT
		To amend the Homeland Security Act of 2002
		  to codify authority under existing grant guidance authorizing use of Urban Area
		  Security Initiative and State Homeland Security Grant Program funding for
		  enhancing medical preparedness, medical surge capacity, and mass prophylaxis
		  capabilities.
	
	
		1.Short titleThis Act may be cited as the
			 Medical Preparedness Allowable Use
			 Act.
		2.Use of certain
			 homeland security grant funds for enhancing medical preparedness, medical surge
			 capacity, and mass prophylaxis capabilitiesSection 2008 of the Homeland Security Act of
			 2002 (6 U.S.C. 609) is amended—
			(1)in subsection (a),
			 by redesignating paragraphs (10) through (13) as paragraphs (11) through (14),
			 respectively, and by inserting after paragraph (9) the following:
				
					(10)enhancing medical
				preparedness, medical surge capacity, and mass prophylaxis capabilities,
				including the development and maintenance of an initial pharmaceutical
				stockpile, including medical kits, and diagnostics sufficient to protect first
				responders, their families, and immediate victims from a chemical or biological
				event;
					;
				and
			(2)in subsection
			 (b)(3)(B), by striking (a)(10) and inserting
			 (a)(11).
			
	
		
			Passed the House of
			 Representatives November 27, 2012.
			Karen L. Haas,
			Clerk
		
	
